[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (#117)
This is a slip and fall case brought by the plaintiff, Lionel French, against the defendants, Renald and Helene Perrault, for injuries allegedly sustained while delivering a newspaper to the defendants' home. The complaint is founded upon allegations that the defendants were negligent in the following respects: that they failed to remove snow and ice from their driveway; that they failed to put down sand or salt upon their driveway; and that they failed to warn the plaintiff of the dangerous condition of their driveway. Before the court is the defendants' motion for summary judgment.
"Practice Book § 384 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party." (Internal quotation marks omitted.) Barret v. Danbury Hospital, 232 Conn. 242, 251,654 A.2d 1121 (1995). "Issues of negligence are ordinarily not susceptible of summary adjudication but should be resolved by trial in the ordinary manner." Fogarty v. Rashaw, 193 Conn. 442,446, 476 A.2d 582 (1984).
The Connecticut Supreme Court has held that a landowner has no duty to remove snow and ice from his property until a CT Page 2340 reasonable time after a storm has finished. Kraus v. Newton,211 Conn. 191, 197-98, 558 A.2d 240 (1989).
The defendants allege that they owed no duty of care to the plaintiff because his fall occurred during the middle of an ice storm. In opposition, the plaintiff alleges that there was no precipitation at the time of his injury. The parties offer conflicting affidavits regarding the weather conditions at the time of the plaintiff's injury.
In light of these conflicting affidavits, this court concludes that there is a genuine issue of material fact as to whether the plaintiff's injury occurred during the course of a winter storm. The defendant's motion for summary judgment is therefore denied.
McDONALD, J.